This was an action on the guaranty of a note, written at its foot, in the following words:
“ I hereby guarantee the payment of the above note.
F. Silence.”
It was proved that the consideration of the note was a span of horses sold by the payee to the maker. That the sale was made on condition tha,t defendant would guaranty the note of the purchaser for the price ; that the note was drawn and executed by the maker, and the guaranty signed by the defendant at the same time and before it was delivered; that it was then delivered to the *94payee, who, on the receipt of it, delivered the horses to the maker.
Held, that the undertaking of the defendant was collateral to that of the maker of the note, and therefore within the statute of frauds, and void for want of the expression, in the writing, of the consideration.
(See 11 Barb. 144; 8 N. Y. 207, S. C.)